Citation Nr: 1750269	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-47 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Management Center


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to April 1996.  The Veteran died in August 2008.  The appellant claims as the guardian of the Veteran's minor child.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the Milwaukee Pension Management Center.

In July 2015 the Board remanded the issue for further development.  In its July 2015 remand, the Board requested the AOJ to obtain records from the Social Security Administration (SSA) and to associate VA treatment records from prior to May 2002 and after November 2002 with the claim file.  Upon review of the current record, the Board finds that the AOJ did request records from SSA, and received notification from SSA that the records had been destroyed and were therefore unavailable.  In addition, VA treatment records from prior to May 2002 as well as records dating after November 2002 and up to 2008 have been associated with the claim file.  The Board therefore finds that the AOJ complied with the July 2015 remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2008 death certificate lists the Veteran's primary cause of death as cardiac arrest, with underlying causes of chronic obstructive pulmonary disease (COPD), cerebro vascular accident and dilated cardiomyopathy.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

VA obtained a medical opinion in January 2009 regarding service connection for the Veteran's death.  In the opinion, the examiner conducted an extensive review of the Veteran's medical records and noted that the causes of death listed on the death certificate were accurate.  The examiner then concluded that "I am in agreement with the causes as stated on the Death Certificate as the most likely conditions causing his death.  I do note his exposure to atmospheric smoke from burning oil wells in August 1991, but I feel that this is less likely than not the cause of his underlying death."  While the examiner's opinion indicates the oil well smoke exposure was less likely than not the cause of death itself, it does not provide any direction as to whether the causes of death listed on the death certificate were incurred in or related to the Veteran's active service.

VA obtained an addendum opinion in December 2012.  The December 2012 examiner was asked to address the question whether any of the listed causes of death were caused by or related to the Veteran's documented in-service exposure to oil well fires.  The examiner opined that "it is less likely than not that, in this complex case, the contribution of exposure to oil well fires in Kuwait and Iraq is 50% of the primary cause of this veteran's death, or any of its causes."  The Board finds this statement does not indicate whether it is at least as likely as not that the causes of death are related to oil fire exposure.  

Given the need for a medical opinion on whether the specific causes of death listed on the Veteran's death certificate are caused by or related to the Veteran's active service, the Board finds that it is necessary to obtain an additional medical opinion to properly adjudicate the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a VA examiner, other than the examiners who provided the 2009 and 2012 VA medical opinions, qualified to provide an opinion regarding the Veteran's cause of death.  

The examiner should review the entire claim file when making a determination and should specify in the examination report that those records have been reviewed.

After reviewing the claim file, the examiner should answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's listed causes of death of cardiac arrest, COPD, cerebro vascular accident and dilated cardiomyopathy were incurred in or related to active service, to include as due to the exposure to atmospheric smoke from oil well fires documented in the Veteran's service records?  The examiner is requested to address each cause of death listed on the Veteran's death certificate and provide a nexus opinion for each. 

The examiner should provide a complete rationale for all opinions expressed.

2.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


